PER CURIAM.
We reverse the imposition of restitution as a condition to defendant’s probation. We remand for further proceedings at which any amount of restitution then imposed shall be supported by sufficient evidence of the amount of damages defendant’s criminal conduct caused the victims. See Abbott v. State, 543 So.2d 411 (Fla. 1st DCA 1989). The state did not provide evidence either to rebut defendant’s testimony that all of the items he had received had been turned over to the police in working condition or to show the value of any such items after they had been so turned over. Nor apparently did the state show that defendant directly or indirectly caused the loss of items taken in the burglary which did not come into defendant’s hands. See Johnson v. State, 547 So.2d 300 (Fla. 3d DCA 1989).
Reversed and remanded for proceedings consistent herewith.
CAMPBELL, A.C.J., LEHAN and PARKER, JJ., concur.